Citation Nr: 0519059	
Decision Date: 07/14/05    Archive Date: 07/20/05	

DOCKET NO.  03-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for ulcerative colitis with anemia and history of pancolitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1998 to May 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
ulcerative colitis with anemia and history of pancolitis and 
assigned an initial evaluation of 30 percent for the 
disability, effective June 1, 2001.  The veteran has appealed 
the initial evaluation assigned.  


FINDINGS OF FACT

1.  Ulcerative colitis with anemia and pancolitis is 
manifested by watery stools, abdominal pain and cramping, 
abdominal tenderness, and a need for regular medication.  

2.  Ulcerative colitis with anemia and pancolitis is not 
productive of more than moderately severe disability.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 30 percent 
for ulcerative colitis with anemia and history of pancolitis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Code 7323 (2004); 
38 C.F.R. § 4.117, Code 7700 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In this case, the RO provided the veteran with VCAA notices 
in October 2001 and September 2003 which complied with the 
content requirements of a VCAA notice.  The letters informed 
the veteran concerning the information and evidence necessary 
to substantiate his claim and explained which information or 
evidence it needed from him and what he could do to help with 
the claim.  The RO advised the veteran that it would help him 
obtain private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The RO advised the veteran as to what VA would do to assist 
him in the development of the evidence to support his claim.  

The September 2003 VCAA notice requested expressly that the 
veteran submit all medical evidence that he had in connection 
with his appeal for a higher initial evaluation.  This 
request substantially satisfies the "fourth element" 
requirement.  In addition, the documents provided to the 
veteran in connection with his claim, including the rating 
decision, the statement of the case and the supplemental 
statement of the case, have had the cumulative effect of 
informing him of the need to submit everything in his 
possession to VA.  

The timing of the October 2001 VCAA notice letter complied 
with the requirements of Pelegrini II since it was issued 
before the initial adjudication of the claim.  Although the 
issue in October 2001 was one of service connection rather 
than entitlement to a higher initial rating, the letter was 
adequate to provide proper VCAA notice regarding the rating 
issue because the VA General Counsel has held that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising -- or "downstream" -- from a grant of 
service connection, such as those involving an appeal for an 
earlier effective date or disagreement with the initial 
disability evaluation assigned.  See VAOPGCPREC 8-03.  It is 
therefore irrelevant that the September 2003 notice letter 
that specifically addressed the increased rating issue was 
not issued until after the initial adjudication of the claim.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the claim 
and a medical opinion has been obtained.  The Board is not 
aware of additional VA or private medical evidence that is 
not of record and for which reasonable procurement efforts 
have not been made.  For these reasons, the Board concludes 
that a current examination would serve no useful purpose and 
that VA has fulfilled the duty to assist the veteran in this 
case.  


Legal criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Ulcerative colitis is rated under Diagnostic Code 7323 of the 
VA Rating Schedule.  A 30 percent rating is provided for 
moderately severe disability with frequent exacerbations.  To 
warrant the next higher rating of 60 percent, there must be 
severe disability, with numerous attacks a year and 
malnutrition, health only fair during remissions.  38 C.F.R. 
§ 4.114, Code 7323 (2004).  

Anemia is rated under Diagnostic Code 7700.  Hypochromic-
microcytic anemia and megaloblastic anemia, such as iron-
deficiency and pernicious anemia, are evaluated as 
noncompensable when hemoglobin is 10 gm/100 ml or less and is 
asymptomatic.  A compensable rating of 10 percent is assigned 
when hemoglobin is 10 gm/100 ml or less with findings such as 
weakness, easy fatigability or headaches.  38 C.F.R. § 4.117, 
Code 7700 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

The veteran underwent a VA examination in August 2001 in 
connection with his original claim for service connection, 
which was received in August 2001.  It was reported that in 
late 1999, while in service, the veteran had started to have 
episodes of loose, watery stools associated with clots in the 
stool.  He stated that he had had at least 3 to 4 loose bowel 
movements per day.  A colonoscopy and other tests disclosed 
ulcerative colitis and the veteran was found to have 
microcytic anemia and iron deficiency.  He was started on 
Methenamine and Prednisone.  The veteran complained of 
current loose watery stools at least 4 to 6 times per day 
associated with occasional abdominal cramps and pain.  He 
denied weight loss, nausea or vomiting, or fever.  On 
examination the abdomen was soft, nontender and nondistended, 
with positive bowel sounds and no organomegaly.  Hemoglobin 
was reported as 9.9 (normal range 13.6 to 17.3).  The 
diagnoses included history of ulcerative colitis and history 
of iron deficiency anemia secondary to ulcerative colitis, 
currently improved and resolved.  As part of the examination, 
the veteran was referred for a barium enema which showed a 
diffuse reticular nodular appearance of the mucosa of the 
colon with more subtle fine ulceration which was believed to 
represent acute ulcerative colitis.  The examiner 
characterized a recent full chemistry panel as unremarkable.  

VA outpatient treatment records dated in July and August 2003 
are of record.  In July 2003 the veteran underwent an 
outpatient examination in connection with his first visit for 
primary care.  He was not currently taking medications, 
saying that iron pills and Mesalamine did not help at all.  
He reported having 2 to 4 bowel movements per day which were 
watery with no apparent bleeding.  He had had no significant 
weight change during the past six months.  There was no 
extreme fatigue.  His appetite was stable.  He denied unusual 
headaches.  On examination the veteran was described as 
overweight.  The clinical assessments included ulcerative 
colitis and dyspepsia.  Hemoglobin was reported as 15.8.

The veteran underwent a VA examination in October 2003.  He 
described his weight as stable and his appetite as good.  He 
denied fatigue or fears.  He ate a regular diet but avoided 
spicy foods.  About once per week he had a dull headache in 
the posterior head which was relieved by Goody Powders.  He 
reported having about 3 to 4 loose stools daily beginning 
upon arising in the morning with another within 30 to 60 
minutes after eating a meal.  He had not noticed any blood or 
a significant amount of mucous.  He complained of abdominal 
bloating and growling noises in his stomach as well as sharp 
or cramping abdominal pain across the abdomen daily.  At 
those times he had to get in a fetal position for relief.  It 
was noted that his anemia had resolved.  On examination, no 
organomegaly was noted.  There was tenderness in the left 
lower quadrant, less in the right lower quadrant.  It was 
noted that a hemoglobin of 15.2 had been reported in August 
2003.  The examiner reviewed a colonoscopy report dated three 
days before the examination.  The terminal ilium was found to 
be very nodular.  Biopsies were taken.  The veteran was found 
to have severe colitis, especially in the right colon.  
Medications were prescribed.  The pertinent diagnosis was 
ulcerative colitis versus Crohn's disease.  The examiner 
commented that the veteran would be limited in his 
employability and that he should avoid activities that would 
require repetitive lifting, bending, twisting or turning.  He 
characterized colitis as a chronic disease with repeated 
exacerbations and remissions.  He stated that exacerbations 
could result in lost time from work and have an impact on the 
veteran's usual activities of daily living as well as 
recreational activities.  

Subsequent VA outpatient treatment records dated through 
January 2005 are of record.  Treatment entries show that the 
veteran received treatment with multiple medications, 
including Mesalamine and Prednisone.  A colonoscopy performed 
in January 2005 showed active colitis and active inflammatory 
bowel disease with skipped areas of ulcerations in the right 
colon.  



Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for ulcerative 
colitis with anemia and history of pancolitis.  Consequently, 
separate ratings known as "staged ratings" are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
record does not demonstrate significant fluctuation in the 
degree of disability resulting during the period covered by 
the service connection award; hence, there is no basis for 
the assignment of a staged rating for any particular period.  

The medical evidence of record shows that the veteran has 
ulceration of his colon associated with his service-connected 
ulcerative colitis, as shown on colonoscopies, and that 
active colitis was found in January 2005.  The predominant 
manifestations consist of watery stools which recur at the 
rate of up to 6 per day, and abdominal pain and cramping.  
Tenderness of the abdomen has been reported on examinations.  
The veteran has a history of anemia.  He takes medications 
daily to control his symptoms.  The descriptive label for the 
service-connected disability includes pancolitis, a disorder 
that was noted in service but has not been reported in 
postservice records.  

The current 30 percent rating was assigned under Diagnostic 
Code 7232 for moderately severe disability with frequent 
exacerbations.  To warrant the next higher rating of 60 
percent, there must be severe disability, with numerous 
attacks per year.  There must be malnutrition, with health 
only fair during remissions.  

The manifestations experienced by this particular veteran 
appear to recur on a more or less daily basis, but the record 
does not describe a pattern of recurring attacks alternating 
with periods of remission.  The symptoms appear to have had a 
significant impact on the veteran's daily life, as evidenced 
by his written statements relating that he has had difficulty 
holding down a job because of the need for frequent bathroom 
breaks and the need to be near a rest room.  Moderately 
severe disability is demonstrated, but the Board is unable to 
find that the severe disability required for a 60 percent 
rating had been manifest at any time during the period of the 
service connection award.  For purposes of a 60 percent 
rating a severe disability is defined in the rating schedule 
as including malnutrition and only fair health between 
periods of remission.  However, the record does not show that 
the veteran has experienced any nutritional deficits.  
Indeed, he is overweight and his weight has been stable.  He 
has no food restrictions other than to avoid spicy foods and 
his appetite is good.  Accordingly, the Board is unable to 
find that the level of disability associated with ulcerative 
colitis more nearly approximates that described in the 
criteria for a 60 percent rating.  See 38 C.F.R. § 4.7 
(2004).  

Since the service connection award includes anemia, the 
veteran is potentially entitled to a separate rating for 
anemia under Code 7700.  The assignment of multiple separate 
ratings for the same service-connected disability is mandated 
in circumstances where the ratings are not "duplicative of or 
overlapping with" the symptomatology of other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If 
duplication and overlapping are avoided, separate ratings do 
not contravene the VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  38 
C.F.R. § 4.25 (2004).  See also Bierman v. Brown, 6 Vet. App. 
125, 130 (1994).  

The Board finds, however, that the veteran's anemia is not 
compensable under that code.  On recent laboratory tests, the 
veteran's hemoglobin have been above 15.  Although a low 
reading of 9.9 was reported on the first examination after 
service, that single finding does not support the assignment 
of a compensable rating of 10 percent since the record does 
not show that any symptoms were associated with the disorder, 
such as weakness, easy fatigability or headaches.  In any 
event, all subsequent readings were normal and the disorder 
has been characterized as resolved.  Since a separate rating 
for anemia cannot be assigned, the Board will not disturb the 
rating formulation established by the RO, which includes 
anemia within the service-connected disability evaluated as 
30 percent disabling.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that an 
initial evaluation higher than 30 percent is warranted for 
ulcerative colitis with anemia and pancolitis.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

An initial evaluation higher than 30 percent for ulcerative 
colitis with anemia and pancolitis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


